        Case 2:20-cr-00023-SCJ-JCF Document 40 Filed 06/26/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                            GAINESVILLE DIVISION


     U NITED S TATES OF A MERICA
                                                   Criminal Action No.
        v.                                         2:20-CR-023

     D ELVECCHO W ALLER J R .


                        Government’s Motion for Detention
The United States of America, by counsel, Byung J. Pak, United States Attorney,

and Gregory Radics, Assistant United States Attorney for the Northern District of

Georgia, moves for detention under 18 U.S.C. §§ 3142(e) and (f).

1.      Eligibility of Case

     This case is eligible for a detention order because this case involves:

        Any felony that is not otherwise a crime of violence but which involves the

        possession/use of a firearm, destructive device, or any other dangerous

        weapon;

        A serious risk that the defendant will flee;

        A serious risk that the defendant will obstruct or attempt to obstruct

        justice;

        A serious risk that the defendant will threaten, injure, or intimidate a

        prospective witness or juror, or attempt to do so.

2.      Reason for Detention

     The Court should detain defendant because there are no conditions of release

that will reasonably assure the appearance of the person as required and the

safety of any other person and the community.
      Case 2:20-cr-00023-SCJ-JCF Document 40 Filed 06/26/20 Page 2 of 3




3. Rebuttable Presumption

The United States will not invoke the rebuttable presumption that no condition

or combination of conditions will reasonably assure the appearance of the

defendant as required and the safety of the community pursuant to 18 U.S.C. §

3142(e)(3).

The United States will not invoke the rebuttable presumption that no condition
or combination of conditions will reasonably assure the safety of any other

person and the community pursuant to 18 U.S.C. § 3142(e)(2).

4. Time for Detention Hearing

   The United States requests the Court conduct the detention hearing after

continuance of 3 days.



   The United States requests leave of Court to supplement this motion with

additional grounds or presumptions for detention.



Dated: June 26, 2020.

                                            Respectfully submitted,
 Richard Russell Federal Building
                                            B YUNG J. P AK
 75 Ted Turner Drive S.W., Suite 600
                                            United States Attorney
 Atlanta, Georgia 30303-3309
 Phone: (404) 581-6000
 Fax: (404) 581-6181
 (404) 581-6265                             /s/GREGORY RADICS
 Gregory.Radics@usdoj.ogv                   Assistant United States Attorney
                                            Ga. Bar No. 591724




                                        2
      Case 2:20-cr-00023-SCJ-JCF Document 40 Filed 06/26/20 Page 3 of 3




                              Certificate of Service

I served this document today by filing it using the Court’s CM / ECF system,

which automatically sends electronic notification to the parties and counsel of
record.


June 26, 2020

                            /s/GREGORY RADICS
                            GREGORY RADICS
                            Assistant United States Attorney
